Citation Nr: 1019189	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.  

2.  Entitlement to service connection for arthritis of the 
thoracic spine.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease.  

4.  Entitlement to a rating greater than 40 percent for 
lumbosacral strain with degenerative changes, beginning March 
13, 2008.  

5.  Entitlement to a rating greater than 20 percent for 
lumbosacral strain with degenerative changes, prior to March 
13, 2008.  

6.  Entitlement to a compensable rating for residuals of a 
hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1970 and from June 1971 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In August 2009, the Board remanded this case for the RO to 
schedule the Veteran for either a Travel Board hearing or a 
videoconference hearing of his choosing.  A videoconference 
hearing was scheduled in April 2010.  On the day of the 
hearing, the Veteran submitted written notification that he 
wished to cancel his requested Board hearing.  Therefore, the 
Board considers his hearing request withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2009).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

Review of the record shows that the Veteran was scheduled for 
a VA spine examination in May 2009.  In June 2009, the VA 
Medical Center (MC) advised the RO that the Veteran had 
failed to report for the examination.  During a conversation 
with the RO later in June 2009, the Veteran indicated that he 
did not receive the notification letter until after he 
returned from vacation, and that he wanted the examination to 
be rescheduled.  The record shows that a VA compensation 
spine examination was conducted on December 16, 2009.  On 
January 13, 2010, the RO mailed the Veteran a supplemental 
statement of the case (SSOC) that considered all of the 
evidence of record, including the report of the December 2009 
examination, and continued to deny his claims.  

On February 2, 2010, communication was received from the 
Veteran wherein he stated that he had attended the 
rescheduled VA compensation examination at the Indianapolis 
VAMC on January 4, 2010, and that the SSOC had not considered 
the results of that examination.  

It is unclear whether the Veteran has mistaken the date of 
the VA spine examination, the report of which is of record, 
or whether perhaps he was seen at the Indianapolis VAMC on 
January 4, 2010, for treatment of one or more disabilities, 
or whether he might have undergone a VA compensation 
examination for some other disability in January 2010.  
Regardless, the matter must be clarified and all outstanding 
VA treatment and examination records must be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are 
deemed to be constructively in the claims file at the time 
they are created).  

The Veteran's January 2010 letter also asked that the RO 
obtain up-to-date VA treatment records concerning his 
treatment for gastroesophageal reflux disease (GERD).  He did 
not specify the dates of any additional treatment he has 
received.  No additional VA treatment records have been 
received; the latest VA treatment records in the file are 
dated in May 2009.  Therefore, he must be asked to identify 
the sources and dates of all recent treatment, and those 
records must be obtained.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  In particular, the RO 
must obtain copies of all treatment 
records from the Indianapolis VAMC dated 
since May 2009, as well as the report of 
any VA compensation examination that may 
have been conducted at the Indianapolis 
VAMC in January 2010. 

 All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


